Mr. Justice Richardson
delivered the opinion'of the court:
That the court may permit a defendant to withdraw his *410plea before going into a trial, when such withdrawal doer no injury to the plaintiff, is clear, and that the court may permit or direct the jury to reconsider their verdict, has been too often done to be less evident. But that the court is bound to do so, at the request of the counsel of a party who may disliite the verdict rendered, would be strange indeed. The suggestion was to the discretion of the court; and as the jury had separ ted by consent of parties, after making up their verdict the night before, and as they could not give costs but by increasing the verdict, which had been actually published, more than twelve fold, i. e. to J20 currency, the precedent might have been of evil tendency.
Clarke, for the motion.
Feare&on, contra.
The motion :s therefore dismissed.
Justices iXotl, Gantt, Cohock, Huger and Johnson concurred.